The movant relies on, and strenuously urges that this court overlooked the decision in Central Railroad  BankingCo. v. Pool, 95 Ga. 410 (22 S.E. 631), in dismissing this case. The facts in the two cases are in no wise similar. In the case at bar the brief of evidence was not presented for approval nor approved until approximately twenty days after the final order dismissing the motion for new trial. By this judgment the trial court lost jurisdiction of the case, and could not thereafter legally approve the brief of evidence. Were this not so there would be no limit from which we could consider closed the record on a motion for new trial. In the Pool case the brief of evidence was presented on the date set for the hearing of the motion for new trial, but it was not approved by the judge. The judge did not pass on the motion for new trial at that time at all. It was left *Page 163 
pending. The brief of evidence was filed, but not approved. The unapproved brief of evidence served "to the extent of keeping it [the motion] alive and capable of subsisting until the final hearing." This decision does not hold that an unapproved brief of evidence, or a desire to file a brief in the future, or the filing and approval, could resurrect a motion for new trial which died in so far as the trial was concerned, by the process of a final order dismissing the motion for lack of a brief of evidence to sustain it.
Motion denied. Broyles, C. J., and MacIntyre, J., concur.